Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 10/28/2021 is acknowledged.  Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/2/2020 was considered by the examiner.
Claim Objections
Claim 2 is objected to in that it recites that “the inner bundle is positioned to the outer casing”.  There appears to be a word(s) missing between “positioned” and “to the outer casing”.  As best understood by the Office the missing words should be “inward of”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sarri WO 2016177880 in view of Mori US 20160153293 and Sato JP 2003-269390.
Regarding claim 1, Sarri discloses a multistage centrifugal fluid machine comprising 
at least a rotor (5) provided with a plurality of impellers (13A-13F) in an axial direction, 
a cylindrical outer casing (3), and an inner bundle that is fitted with the outer casing to form a flow passage (14A-D and 30) for a working fluid (Fig. 1), 
wherein the inner bundle includes a high pressure side head flange (Fig. 1), a low pressure side head flange (Fig. 1), and an inner casing (19A-19C) disposed between the high pressure side head flange and the low pressure side head flange (Fig. 1).

    PNG
    media_image1.png
    647
    1022
    media_image1.png
    Greyscale

However, it does not teach that the high pressure side head flange and the inner casing are fastened with a first bolt via an elastic body.
Mori teaches an axial flow expander comprising an outer casing (2), an inner casing component (12), and a side head flanges (25A and 25B); wherein the side head flanges and the inner casing component (12) are fastened with a first bolt ([0057]) in order to fix the component in place.  Mori is analogous art since it is reasonably pertinent to the particular problem with which the applicant was concerned, i.e. how to fix a side head flange to an inner casing.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the compressor’s high pressure side head flange and inner casing component as taught by Sarri by utilizing a bolt as taught by Mori in order to fix the components in place.
However, the combination does not teach that the bolt comprises an elastic body.
Sato teaches a multistage centrifugal compressor comprising a bolt (11) comprising an elastic body (12) in order to increase the fastening force ([0023]).  Thus, 
Regarding claim 2, the combination further teaches that the inner bundle (Sarri, Fig. 1) is positioned inward of the outer casing (Fig. 1) by contacting a first stepped portion of the high pressure side head flange and a second stepped portion of the outer casing (Fig. 1).

    PNG
    media_image2.png
    647
    1022
    media_image2.png
    Greyscale

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarri WO 2016177880 in view of Mori US 20160153293 and Sato JP 2003-269390 as applied to claim 2 above and further in view of JP51-325.
Regarding claim 3, the combination does not teach a holder having a plate to be fastened to an end surface of the outer casing opposite the second stepped portion, and 
JP51-325 teaches a multistage centrifugal fluid machine comprising a holder having a plate (47) to be fastened to an end surface of an outer casing (10) opposite a second stepped portion (36, 37), and to a high pressure side head flange (30) using a second bolt (45) in order to press the stepped portion (36, 37), outer casing (10) and high pressure side head flange (30) together (pg. 4, mid-page of Applicant provided translation).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the centrifugal machine of the combination by utilizing a holder with a second bolt as taught by JP51-325 in order to press together the combination’s stepped portions, outer casing and high pressure side head flange.
Regarding claim 4, the combination further teaches that the high pressure side head flange (Mori, 25B) includes a through hole (necessary in order to receive first bolt) formed in the first stepped portion to allow insertion of the first bolt (Mori, Fig. 1 with [0057]).
Regarding claim 5, the combination further teaches that the elastic body is a spring (Sato, [0023]); the high pressure side head flange has a recessed groove that is larger than an opening of the through hole in a surface of the through hole facing the second stepped portion (Fig. 1); and the spring has one end in contact with a bottom of the recessed groove (Fig. 1), and the other end fixed to a head portion of the first bolt (Fig. 1).

    PNG
    media_image3.png
    515
    810
    media_image3.png
    Greyscale

Regarding claim 6, the combination further teaches a plurality of springs (Sato, 12) are disposed at predetermined intervals on an outer circumferential side of the first bolt (Fig. 1).
Regarding claim 7, the combination further teaches that the elastic body (Sato, 12) is a bellows-like member (see claim 9 for the definition of “bellows-like member”; [0023]); the high pressure side head flange has a recessed groove that is larger than an opening of the through hole on a surface of the through hole facing the second stepped portion; and the bellows-like member has one end in contact with a bottom of the recessed groove, and the other end in contact with a head portion of the first bolt (see claim 5 above).
Regarding claim 8, the combination further teaches that the bellows-like member is disposed to cover a shaft portion of the first bolt (Sato, Fig. 1).
Regarding claim 9, the combination further teaches that the bellows-like member is any one of a disc spring, a volute spring, a rubber member embedded with metal material, and a laminated rubber (Sato, [0023]).
Regarding claims 10 and 11, the combination further teaches a share key (Sarri, Fig. 1) for fixing the outer casing to the low pressure side head flange.

    PNG
    media_image4.png
    631
    1022
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Orikasa US 6398484 for a compressor with an inner casing; and Blom US 2404783 for a bolt with a bellows around the shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745